Citation Nr: 1042462	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-22 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes 
cavus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, in pertinent part, continued a rating of 10 
percent for bilateral pes cavus with plantar fasciitis.

This appeal was previously before the Board in June 2010.  The 
Board remanded the claim so that the Veteran could be scheduled 
for a VA examination.  The examination was performed, and the 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral pes cavus with plantar fasciitis is manifested by 
significant pain upon standing for more than 15 to 30 minutes or 
walking more than 1/4 mile.  There is no limitation of dorsiflexion 
of the toes or ankles.  The pain is located in the heel and arch 
of the foot, and there was no indication of tenderness under the 
metatarsal heads.  There was no contraction of the plantar fascia 
with dropped forefoot, hammer toes, painful callosities or marked 
varus deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
pes cavus with plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5278, 5276-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in 
December 2006.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in January 2007, June 
2008 and June 2010.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in August 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of a 
claim.  Additional notice as to these matters was provided in the 
January 2007 and June 2010 letters.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters have 
been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in April 2006, February 2007, and July 2010 to 
assess the current nature of his claimed bilateral foot 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  The Court has held that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (2010) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (2010) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)


527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010)

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010)

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2010)

527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
10
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2010)

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010)

528
1
Hallux rigidus, unilateral, severe:

Rate as hallux valgus, severe.
Note: Not to be combined with claw foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2010)

528
2
Hammer toe:


All toes, unilateral without 
claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2010)

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010)

Factual Background and Analysis

The Veteran was afforded a VA examination in April 2006, where he 
was diagnosed with cavus foot type, and plantar fasciitis.  The 
examiner observed that the Veteran had bilateral cavus foot-type, 
apparent anterior global cavus.  There was pain on palpation of 
the plantar fascia, especially in the middle part of the medial 
band.  Subtalar joint range of motion was painfree.  No eversion 
was noted, but inversion was seen.  On ambulation, genu varum 
(bow-legged) gait was observed.  All observations were for booth 
the left and right foot.  The podiatrist opined that it was 
likely that active service aggravated his pes cavus, and that 
this may have resulted in his plantar fasciitis.  Based on this 
examination the Veteran was granted service connection for 
bilateral pes cavus with plantar fasciitis with an initial rating 
of 10 percent disabling, effective June 21, 2005.  The Veteran 
filed for an increased rating in December 2006.

A United States Post Office form addressed to the Veteran's 
physician dated November 2006, was provided by the Veteran.  The 
form noted that the Veteran had applied for a position as a mail 
handler, and requested a medical assessment of the Veteran's 
ability to perform the job.  In response (on the same form), the 
physician noted that the Veteran had plantar fasciitis, and might 
require 15 minutes off his feet every two hours.  The physician 
opined that as the employment position was temporary, the Veteran 
should be able to complete the assignment.  A subsequent December 
2006 letter from the Post Office informed the Veteran that he was 
found medically unsuitable for the position.

VA treatment records from January 2007 show that the Veteran 
complained of severe chronic painful feet bilaterally.  He 
reported the pain would start in the arch and would feel like 
"dull burning" initially, but would increase to a "sharp 
inflamed type" of pain in both feet.  On a scale of 1-to-10, 
with 10 the worst pain, his pain was a 10+/10 in both feet.  He 
stated that the pain was aggravated by weightbearing.  The 
orthosis (trilaminated) did not help ease the pain.  Physical 
therapy involving ultrasound of the feet helped alleviate the 
pain as long as he did not have to bear weight on his feet.  On 
examination,  he reported a mild sensation of pins and needles in 
his right foot with repeated percussion of the posterior tibial 
nerve.  He had no pain with palpation.  There was a notable 
tibial varum deformity, bilaterally, and an apparent medial 
column cavus deformity with peak at the metatarsal cuneiform 
joint that did not appear to be a global deformity.  The examiner 
could not reproduce the pain in the sinus tarsi region nor at the 
insertion of the TA (tendon Achilles) or TP (tibialis posterior) 
tendons.  There was pain-free range of motion of the subtalar 
joint, midtarsal joint, and metatarsalphalangeal joint without 
crepitus or limitation.  There was discomfort with palpation 
along the course of the plantar fascia bilaterally, especially 
along the mid arch.  The assessment was A/cavus foot-type with 
plantar flexed 1st metatarsal, tibial varum, and fasciitis.  
Medication was prescribed, and the Veteran was to see a VA 
neurologist in March 2007 to rule out peripheral neuropathy. 

In February 2007, the Veteran reported that his pain had improved 
from a 10+/10 (in January 2007) to a 5/10, which he described as 
tolerable.  He reported that he still had pain getting out of bed 
and he was unable to stand or walk for more than one hour without 
unbearable pain.  At that time he was full-time employed with a 
job where he could sit for most of the day.

In February 2007, the Veteran was afforded a VA feet examination.  
Regarding both feet, he reported increased foot pain when 
running.  He denied any specific injury or trauma to the feet.  
He was on prescription medication and had been supplied with 
orthotics (shoes and inserts) to alleviate symptoms in both feet.  
On objective examination of both feet, there was a report of pain 
in the heel and arch bilaterally, while standing.  There were no 
symptoms of heat, redness, stiffness, fatigability, or weakness.  
He did have a lack of endurance, for both walking and standing.  
He reported no flare-ups of foot joint disease.  He was noted to 
be able to stand for more than one hour, but less than three 
hours, and he could walk for more than 1/4 mile, but less than one 
mile.  There was no objective evidence of painful motion, 
swelling, tenderness, instability, or weakness bilaterally.  
There was no evidence of abnormal weight bearing.  He did not 
have hammer toes, hallux valgus or rigidus, malunion or nonunion 
of the tarsal or metatarsal, flatfoot, or muscle atrophy 
bilaterally.  His pes cavus was described as a cavus deformity.  
X-ray studies revealed no abnormalities in either foot.  The 
Veteran reported that when he was employed as a salesman, he 
missed three weeks of work every month due to his foot pain, 
which prevented him from standing more than 10 hours a week.  His 
pes cavus of his left foot was noted to have a significant effect 
on his occupational activities due to lack of stamina, weakness 
and fatigue.  He reported that he used a wheelchair when shopping 
in the mall.

In March 2007, the Veteran had a neurological consultation due to 
the numbness and tingling in his feet he had previously reported.  
He had a positive Tinel's sign with percussion of the posterior 
tibial nerve.  Overall, peripheral nerve function appeared 
normal, and no diagnosis was provided.

Attached to his June 2008 notice of disagreement, the Veteran 
provided a statement regarding his pes cavus symptoms.  He noted 
that he was restricted in the type of employment he can pursue, 
and he could not walk around the mall or take his children to the 
park.  Physical therapy had only provided temporary relief, and 
he was unable to stand for more than two hours.  He additionally 
stated that his foot condition warranted a higher rating than 20 
percent due to the lost employment opportunities.

The Veteran was afforded a VA feet examination in July 2010.  He 
noted that he had been treated for the pes cavus with plantar 
fasciitis with several different kinds of inserts, special shoes, 
physical therapy, and moist heat.  He was also provided Lidocaine 
patches one year prior, which were somewhat helpful.  Regarding 
his feet, he denied swelling, heat, redness, stiffness, 
fatigability, or weakness bilaterally.  His symptoms included 
pain while standing, walking and at rest, and a lack of 
endurance.  The pain was located in the heel to middle arch of 
the foot.  He did not report flare-ups of foot joint disease.  He 
reported being able to stand for 15 to 30 minutes at a time and 
to be able to walk 1/4 mile.  Objective examination revealed no 
evidence of painful motion, swelling, tenderness, weakness, or 
abnormal weightbearing.  At the time of the examination he was 
using foot inserts, which were noted to have "poor" effect on 
the symptoms.  Palpation of the plantar fascia and heel "felt 
good to him."  He was noted to have full dorsiflexion of all 
toes, and no limitation of dorsiflexion of the ankles.  He did 
not have shortening of the plantar fascia, and his metatarsal 
heads were not tender.  There were no tender calluses.  His 
forefeet were noted to be plantar flexed in relation to his 
rearfoot, but this was noted to be congenital.  X-ray studies 
revealed no abnormalities in either foot.  The examiner noted 
that the Veteran's pes cavus and plantar fasciitis had no 
significant occupation effects, although he did note that the 
pain was significant enough that the Veteran had been prescribed 
a lidocaine patch.  The examiner felt that the pain was out of 
proportion to what is typical for his disability, but that the 
quality of the pain seemed to be real.  He noted that for the 
past few years, the Veteran had been employed part-time as a 
limousine driver.

Given its review of the record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's service- 
connected bilateral pes cavus is not warranted at any time during 
the period of this appeal.  A 30 percent rating requires evidence 
demonstrating that all toes tend to dorsiflexion, that there is 
limitation of dorsiflexion at the ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  

The report of the February 2007 VA medical examination noted no 
painful motion, and in addressing the question of dorsiflexion of 
the toes and ankle, and any foot drop or plantar fascia, did not 
indicate the presence of any of those symptoms.  The July 2010 VA 
medical examination show that the Veteran has a full range of 
motion of his foot joints, including full dorsiflexion of all 
toes and bilateral ankles.  He was also noted to not have any 
atrophy of the musculature of the foot, and his neurological 
consultation found no peripheral nerve abnormalities or tarsal 
tunnel syndrome.  There was no evidence of abnormal weight 
bearing, foot drop, or marked varus deformity.  Clinical 
evaluation did not show painful motion, and there is no evidence 
of arthritis.  During the July 2010 examination the Veteran 
reported that palpation of the plantar fascia "felt good."  
Indeed, the Veteran does not have "limitation of dorsiflexion at 
ankle, great toe dorsiflexed, or definite tenderness under 
metatarsal heads" as described in the criteria for a 30 percent 
rating under DC 5278.  

Other foot DC are not applicable as the Veteran does not have 
flatfoot, weak foot, Morton's disease, hallux valgus, hallux 
rigidus, hammer toes, or malunion or nonunion of the tarsal and 
metatarsal bones.  Additionally he had specifically stated that 
there was no injury or trauma to either foot.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability).  However, the 
relevant factors have already been contemplated in the currently 
assigned disability evaluation for the Veteran's bilateral foot 
disability, and the medical reports do not show that he 
experiences any loss of range of motion or increased functional 
impairment with repetitive motion or use.

The Veteran has indicated that he has a severe level of pain 
associated with his bilateral pes cavus.  The Board notes that in 
adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In addition, the Board acknowledges that the 
Veteran is competent to give evidence about what he experiences; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences, as the claims folder 
contains multiple similar notations of the symptoms.  The July 
2010 examiner noted that the Veteran's subjective pain complaints 
appeared genuine.  However, his pain is contemplated in his 10 
percent rating, as he does not meet the other criteria for a 
compensable rating under the foot diagnostic codes.  He has 
reported significant employment impacts; however, while his 
bilateral foot disability is noted to have an impact on standing 
and walking, sedentary employment would not be affected.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008). Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral pes 
cavus with plantar fasciitis is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


